Order entered February 8, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00715-CR

                               ADRIAN V. BARRERA, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F07-30801-P

                                             ORDER
       The clerk’s record in this appeal does not contain the trial court’s certification of

appellant’s right to appeal. Accordingly, we ORDER the Dallas County District Clerk to file,

within FIFTEEN DAYS of the date of this order, a supplemental record containing the trial

court’s certification of appellant’s right to appeal. See TEX. R. APP. P. 25.2(d).

       We ORDER court reporter Debi Harris to file, within FIFTEEN DAYS of the date of

this order, a supplemental record containing State’s Exhibit No. 6, a CD.

       We DIRECT the Clerk to send copies of this order to the following:

           •   Honorable Teresa Hawthorne, Presiding Judge, 203rd Judicial District Court;

           •   Gary Fitzsimmons, Dallas County District Clerk;
•   Dallas County District Clerk, Criminal Records Division;

•   Debi Harris, Deputy Official Court Reporter; and

•   Counsel for all parties.




                                        /s/    CAROLYN WRIGHT
                                               CHIEF JUSTICE